EXHIBIT 10.2

 

AMENDMENT NO. 2
TO
EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Executive Employment Agreement (this “Amendment”), is
entered into this 6th day of November, 2013, by and between TALON INTERNATIONAL,
INC., a Delaware corporation (the “Company”) and LONNIE D. SCHNELL
(“Executive”).

 

RECITALS

 

A.     On July 30, 2010, the Company and Executive entered into an Executive
Employment Agreement pursuant to which the Company retained the services of
Executive, which agreement was amended by Amendment No. 1 to Executive
Employment Agreement, dated June 15, 2012 (as amended, the “Agreement”).

 

B.     The parties desire to further amend the Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and undertakings this Agreement contains, the parties hereto
hereby agree as follows:

 

1.     Certain Definitions. Capitalized terms used but not defined herein have
the respective meanings assigned to them in the Agreement.

 

2.     Amendment to Section 2(a). Section 2(a) of the Agreement is hereby
amended in its entirety to read as follows:

 

“(a)     the close of business on December 31, 2015, provided, that if the
Company has not given Executive Notice of its decision not to renew the Term on
or before April 1, 2015, then, unless otherwise terminated as provided below,
the Term shall be automatically extended until the earlier of (i) a date which
is nine (9) months following delivery after April 1, 2015 by the Company to
Executive of Notice of its decision not to extend the Term further, and (ii)
December 31, 2016;”

 

3.     Amendment to Section 3.1. Section 3.1 of the Agreement is hereby amended
in its entirety to read as follows:

 

“The Company shall pay to Executive a base salary (the “Base Salary”) at an
annual rate of (i) $325,000 for the period effective from the Effective Date
through December 31, 2010, (ii) $350,000 for the period from January 1, 2011
through December 31, 2011, (iii) $375,000 for the period from January 1, 2012
through December 31, 2013, and (iv) $425,000 for the period from January 1, 2014
through the remainder of the Term, which Base Salary shall be subject to
increase, but not decrease, at the discretion of the Board. The Base Salary
shall be payable in installments throughout the year in the same manner and at
the same times the Company pays base salaries to similarly situated executive
officers of the Company, but in any event, no less frequently than monthly.”

 

 
1

--------------------------------------------------------------------------------

 

 

 

4.     Supplemental Bonus. In addition to any other bonus to which Executive may
be entitled, the Company shall pay Executive a bonus of $25,000 on December 31,
2013.

 

5.     Remaining Terms Ratified. Except as specifically amended hereby, the
other terms and conditions in the Agreement shall continue in full force and
effect, notwithstanding the execution and delivery of this Amendment. After the
date hereof, any reference to the Agreement shall mean the Agreement as amended
by this Amendment, and as used in the Agreement, the terms “Agreement,” “this
Agreement,” “herein,” “hereinafter,” “hereto,” “hereof” and words of similar
import shall, unless the context otherwise requires, mean the Agreement as
amended by this Amendment.

 

6.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF.

 

7.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

(Signatures on Following Page)

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

Company:

Executive:

 

TALON INTERNATIONAL, INC.

 

 

By:    /s/ Mark Dyne________________

Mark Dyne

Chairman of the Board of Directors

 

 

/s/ Lonnie D. Schnell____________

Lonnie D. Schnell

 

 

3 

 